PER CURIAM:
The claimant brought this action for damage to a 1996 Chevrolet Cavalier, which occurred when a tree limb fell on it.
The incident giving rise to this claim occurred on or about June 1, 1998. The claimant lives on Monumental Road in Fairmont. The evidence adduced at hearing established that a small driveway and parking area was located to the side of the claimant’s home. The claimant testified that a limb from a large tree near the driveway and parking area fell onto his vehicle and broke the rear windshield and damaged the trunk. It was the claimant’s position that the driveway area is within the State’s right of way and that the respondent failed to take care of the tree properly so as to prevent falling limbs. The claimant submitted a repair bill in the amount of $1,199.02. The claimant had a $1,000.00 insurance deductible.
The evidence adduced at hearing was that this drive had been used as a private parking area for some 17 years. The respondent’s position was that the driveway area in question was not part of the State road system, that the tree was 30 feet from the road and outside the State’s right of way. While sympathetic to the claimant’s situation, the Court is of the opinion that the respondent was not responsible for maintaining, trimming or otherwise taking care of this particular tree and/or the driveway area in question. Therefore, the Court is constrained by the evidence to deny this claim.
Claim disallowed.